Citation Nr: 0127344	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  99-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1996, for the grant of a 100 percent evaluation for service-
connected anxiety disorder.

(The issue of whether the April 1984 Board decision which 
denied restoration of a total rating for compensation based 
upon individual unemployability should be revised or reversed 
on the grounds of clear and unmistakable error is the subject 
of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from July 1961 to 
December 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied an effective date earlier than 
December 23, 1996, for the grant of a 100 percent evaluation 
for anxiety disorder.

In a February 2001 decision, the Board granted an effective 
date of December 17, 1996, for the 100 percent evaluation for 
the service-connected anxiety disorder.  The appellant 
appealed the decision to The United States Court of Appeals 
for Veterans Claims (the Court).  In April 2001, the 
Secretary filed a motion to vacate the Board decision and 
remand it for full application of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Secretary noted that the Board's decision 
was rendered after the VCAA had been enacted but stated that 
the Board's decision did "not fully discuss the 
applicability of the Act to this case."  The Court granted 
the motion in May 2001 to the extent that the February 2001 
Board decision did not grant an effective date earlier than 
December 17, 1996, for the assignment of a 100 percent 
evaluation for anxiety disorder.  The case has been returned 
to the Board for further appellate review.



FINDINGS OF FACT

1.  Following the last final rating decision of record, a 
claim for an increased evaluation for the service-connected 
anxiety disorder was first received on December 17, 1996.

2.  It is not factually ascertainable from the evidence of 
record that an increase in the service-connected anxiety 
disorder occurred in the one year prior to December 17, 1996.  

3.  There was no formal claim or written intent to file a 
claim for an increased evaluation between the last final 
denial and December 17, 1996.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than December 17, 1996, for a 100 percent evaluation 
for anxiety disorder.  38 U.S.C.A. §§ 5103A, 5107, 5110(b)(2) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o)(1)(2) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a rating decision dated in June 1963, the RO granted 
service connection for anxiety reaction and assigned a zero 
percent evaluation, effective December 8, 1962.  That same 
month, the RO advised the appellant of that determination by 
letter sent to his most current address of record.  The 
appellant did not appeal the decision.

In March 1964, the appellant indicated his service-connected 
condition had worsened and applied for an increased 
evaluation.  In July 1964, the RO granted a 10 percent 
evaluation, effective March 27, 1964, and properly advised 
the appellant of that determination.  The appellant appealed.  
In a decision dated in December 1964, the Board denied a 
rating in excess of 10 percent for anxiety reaction.  The 
appellant again claimed in increase in his disability and the 
RO, by decision dated in October 1966, awarded the appellant 
a 30 percent rating for anxiety reaction effective 
June 3, 1966.

Following an August 1970 VA psychiatric evaluation, the RO, 
in a September 1970 rating decision, granted a 50 percent 
evaluation for the service-connected disability characterized 
as latent type schizophrenia, effective July 14, 1970, and 
notified the appellant of that decision at his address of 
record.  The appellant did not appeal that decision.  

In December 1971, the appellant filed a claim for an 
increased evaluation.  In February 1972, the RO granted a 
70 percent evaluation for latent type schizophrenia, 
effective October 28, 1971, and also awarded a total rating 
for compensation based upon individual unemployability, 
effective October 28, 1971.  The RO notified the appellant of 
that decision at his address of record.  The appellant did 
not appeal that decision.  

In October 1974, the RO denied a schedular evaluation in 
excess of 70 percent for a nervous disorder and properly 
notified the appellant of that determination.  He did not 
appeal that decision.

In a July 1981 rating decision, the RO terminated a prior 
total compensation evaluation based on individual 
unemployability and increased the schedular evaluation for 
service connected psychiatric disability then classified as 
schizophrenia from 70 percent disabling to 100 percent 
disabling, effective July 1, 1981.  

Following an August 1981 VA psychiatric evaluation, the RO, 
in an October 1981 rating decision, reduced the disability 
evaluation for the service-connected disability, then 
classified as an anxiety reaction, from 100 percent disabling 
to 70 percent disabling.  The appellant appealed.  In an 
April 1984 decision, the Board determined that the schedular 
criteria for an evaluation in excess of 70 percent for a 
chronic psychiatric disorder, variously classified, had not 
been met.  Additionally, the Board found that the 
requirements for restoration of a total evaluation based on 
individual unemployability due to the service connected 
psychiatric disability had not been met.  

In September 1984, the RO decreased the rating for anxiety 
reaction from 70 percent to 50 percent, effective January 1, 
1985.  The appellant appealed.  In an October 1985 decision, 
the Board denied entitlement to an evaluation in excess of 50 
percent for an anxiety reaction.

In October 1986, the RO reduced the evaluation for the 
appellant's generalized anxiety disorder from 50 percent to 
30 percent, effective February 1, 1987.  The appellant was 
notified of his right to submit evidence that the reduction 
should not be made and was also informed of his procedural 
and appellate rights.  The appellant did not initiate an 
appeal from the rating decision.

In a rating decision dated in September 1993, the RO denied 
an evaluation in excess of 30 percent for service-connected 
anxiety neurosis.  The appellant was notified of the decision 
and of his procedural and appellate rights in October 1993, 
and he appealed the decision.  Further development was 
accomplished, and in June 1995, the RO again denied 
entitlement to an evaluation in excess of 30 percent for 
anxiety neurosis.  The appellant continued his appeal in July 
1995, and the RO issued a statement of the case in September 
1995.  The appellant did not file a timely substantive 
appeal.

The appellant submitted a letter, which was received on 
December 17, 1996, asking for help from VA in connection with 
his disability rating.  

VA treatment records dated between December 17, 1995, to 
December 17, 1996, do not address the level of the veteran's 
service-connected anxiety disorder.  In July 1996, an 
assessment was made of an anxiety disorder.  The examiner 
noted that the appellant was not in acute distress.

The appellant presented an earnings statement indicating that 
in 1995 he had reported earnings of $5,707 and in 1996, he 
had reported earnings of $14,319.  

In October 1999, the appellant presented oral testimony 
before a Hearing Officer at the RO.  He stated he felt that 
the 100 percent evaluation should go back to 1981, when the 
total rating for compensation based upon individual 
unemployability was reduced.  The appellant did not specify 
any symptoms or treatment in the year prior to his claim.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the appellant's relevant medical records have been 
requested and received by the RO.  Additionally, in the June 
1999 rating decision on appeal, the July 1999 statement of 
the case, and the November 1999 supplemental statement of the 
case, the RO informed the appellant of the reasons and bases 
it determined that the effective date was December 23, 1996, 
for the grant of the 100 percent evaluation and why an 
effective date earlier than that could not be granted.  In 
the July 1999 statement of the case, the RO also included the 
pertinent regulations that applied to the appellant's claim 
for an earlier effective date.  Correspondence copies of 
these determinations were mailed to the appellant's 
accredited representative at that time, the Disabled American 
Veterans.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
appellant and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Also, although the February 2001 Board decision has been 
vacated, the appellant was notified of the reasons and bases 
for the Board's determination that an effective date no 
earlier than December 17, 1996, was warranted.

Following the May 2001 Court order, the Board provided the 
appellant and his representative with a 90-day period to 
submit additional argument and evidence, which letter was 
issued in August 2001.  In an October 2001 letter, the 
appellant's representative stated that they did not "wish to 
review or submit anything further."

As to obtaining relevant records, in the appellant's 
application for a total rating for compensation based upon 
individual unemployability, received in March 1997, he 
indicated he had been receiving ongoing VA treatment for his 
psychiatric disorder.  The record reflects that the RO 
obtained VA treatment reports, dated from July 1994 to the 
present.  Thus, the RO obtained the relevant records 
pertaining to the time period involved.  The appellant has 
not alleged any private treatment or any other treatment for 
the service-connected psychiatric disorder.  

The Board notes it finds that VA was not obligated to provide 
the appellant with a VA examination or a medical opinion in 
relation to this claim.  This is a claim for an earlier 
effective date.  Obtaining a medical examination or a medical 
opinion in the year 2001 would not establish an earlier 
effective date.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim and has allowed 
him and his representative to submit additional evidence and 
argument.

III.  Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. §§ 20.200, 20.302 (2001), (1996).  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105 of this 
part.  38 C.F.R. § 3.104(a) (2001).  

A decision of the Board is final unless the Chairman orders 
reconsideration or the Board on its own motion corrects an 
obvious error in the record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  A decision 
of the Board is appealable to the Court within 120 days from 
the date of mailing of notice of the decision, provided that 
a notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2001).

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2) (2001); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2001), the claimant or a representative of the 
claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 38 
C.F.R. 3.157(b) (2001), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. 3.157(b). 

IV.  Analysis

Initially, the Board notes that in a separate decision, 
issued on the same day as this decision, it determined that 
the April 3, 1984, Board decision, which denied entitlement 
to restoration of a total rating for compensation based upon 
individual unemployability, did not contain clear and 
unmistakable error.  Thus, that decision is final and 
binding.

The Board has carefully reviewed the evidence of record and 
finds that there is no legal basis to grant an effective date 
earlier than December 17, 1996, for the assignment of a 
100 percent evaluation for the service-connected anxiety 
disorder.  The reasons follow.

In this case the record shows that service connection for a 
psychiatric disability, which has been alternately termed as 
an anxiety disorder and schizophrenia, has been in effect for 
many years, and has undergone multiple changes in evaluation 
assignments.  Each time the appellant's evaluation was 
changed, he was advised of the determination and of his 
appellate rights.  A review of the record shows that the 
appellant either did not appeal the historical rating 
decisions up to 1983, or, that on appeal to the Board, the 
RO's determinations were affirmed.  Additionally, as stated 
above, the Board has determined that the April 3, 1984, Board 
decision did not contain clear and unmistakable error.

The Board notes that it also issued a final decision dated in 
October 1985, see 38 U.S.C. § 4004(b) (1982), and, an RO 
decision, dated in October 1986, became final absent the 
appellant's appeal.  See 38 U.S.C. § 4005(c) (1982).  Most 
recently, the appellant appealed the 1993 and 1995 RO 
decisions that denied an evaluation in excess of 30 percent 
for service-connected psychiatric disability.  However, he 
failed to timely respond to the statement of the case with a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Thus, the most recent decision of June 1995 also became 
final.  See 38 C.F.R. § 20.1103.

In sum, all of the pertinent RO rating and Board decisions 
are final.  As there exist final decisions pertinent to 
evaluating an already-established disability, the effective 
date question in this appeal is governed by the laws and 
regulations governing the assignment of effective dates in an 
evaluation rating situation.

As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  The Board has carefully reviewed 
the evidence in the interim between the June 1995 last final 
RO denial of an increased rating, and finds the first 
correspondence in which the appellant identified his intent 
to seek an increase, is marked as received by the VA 
Veterans' Service Division on December 17, 1996.  This is the 
effective date the Board assigned in the February 20, 2001, 
decision.  

In order to be granted an effective date earlier than 
December 17, 1996, which has been determined to be the date 
of receipt of claim, it must be factually ascertainable that 
an increase in disability had occurred within one year from 
December 17, 1996; thus, December 1995.

There are no VA treatment records, dated between December 
1995 and December 1996, which address the appellant's 
service-connected psychiatric disorder to establish that an 
increase in the appellant's service-connected disability had 
occurred.  As noted above, a July 1996 VA treatment report 
shows a diagnosis of anxiety disorder.  The VA examiner noted 
that he appellant was not in acute distress.  This does not 
establish that the service-connected anxiety disorder had 
increased in severity.  Other than this document, there are 
no objective medical records between December 1995 and 
December 17, 1996, which would establish a factual basis that 
the appellant's anxiety disorder had become totally 
disabling.  The Board finds that the proper effective date 
for the 100 percent evaluation for anxiety disorder is 
December 17, 1996.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The record reflects between the time that the June 1995 
decision became final and the December 17, 1996, submission 
the appellant did not file a claim, either formal or 
informal, alleging total disability because of the service-
connected psychiatric disorder.  Thus, even applying 
38 C.F.R. §§ 3.155 and 3.157, an effective date earlier than 
December 17, 1996, for the grant of a 100 percent evaluation 
for anxiety disorder would not be warranted.  Additionally, 
the RO, and the Board, considered evidence prior to December 
1995, and determined such did not show entitlement to a 100 
percent evaluation.  Even if the Board could now read that 
prior evidence in a different light and find that such shows 
entitlement to a 100 percent evaluation for psychiatric 
disability, the increase would have been factually 
ascertainable more than one year before the appellant's 
December 1996 claim.  As noted above where the increase 
occurred more than one year before receipt of claim the 
effective date for the increase is the date of the claim.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  Therefore, an 
effective date prior to December 17, 1996, is legally 
impossible.  

In arriving at the above conclusion the Board has considered 
the criteria for a 100 percent schedular rating for 
psychiatric evaluation in effect at the time the appellant's 
claim was received, to include the change in VA regulatory 
criteria for the evaluation of psychiatric disability.  See 
38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).


ORDER

Entitlement to an effective date earlier than December 17, 
1996, for the grant of a 100 percent evaluation for service-
connected anxiety disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

